Citation Nr: 0706650	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  05-18 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for a lung disability.

2.  Entitlement to service connection for a lung disability.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for a bilateral eye 
condition.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
rotator cuff injury.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for a left knee 
disability.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for a right knee 
disability.

7.  Entitlement to an increased rating for lumbar spine 
degenerative disc disease, currently rated 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had active service from October 1972 to October 
1974.

In a May 2002 rating decision, the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas, determined that new and material evidence had not 
been received to reopen claims of entitlement to service 
connection for bilateral eye condition and bilateral knee 
condition.  The decision also denied service connection for 
residuals of a right rotator cuff injury and a lung 
disability.  The veteran was notified of that decision in May 
2002, but he did not appeal. 

This appeal arises from an April 2004 RO rating decision that 
determined that new and material evidence had not been 
received to reopen claims of entitlement to service 
connection for bilateral eye condition, residuals of right 
rotator cuff injury, a lung condition, a right knee 
disability, and a left knee disability.  That decision also 
continued a 40 percent rating for degenerative joint disease 
of the low back.  Since then, in a May 2005 statement of the 
case (SOC), the RO determined that new and material evidence 
had been submitted to reopen a claim for service connection 
for a lung condition.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).


FINDINGS OF FACT

1.  By rating decision of May 2002, the RO denied service 
connection for residuals of a right rotator cuff injury and 
for a lung disability and determined that new and material 
evidence had not been received to reopen claims of 
entitlement to service connection for bilateral eye condition 
and bilateral knee disabilities, and properly notified the 
veteran of that decision.  

2.  The veteran did not appeal the May 2002 decision and it 
became final.

3.  Evidence received at the RO since the May 2002 rating 
decision raises a reasonable possibility of substantiating 
the claim of entitlement to service connection for a lung 
disability.  

4.  Evidence received at the RO since the May 2002 rating 
decision does not raise a reasonable possibility of 
substantiating the claims of entitlement to service 
connection for bilateral eye condition, residuals of a right 
rotator cuff injury, a left knee disability, or a right knee 
disability.  

5.  There is no competent evidence tending to link a current 
lung disability with active service.

6.  The service-connected low back disability is manifested 
by severely restricted range of lumbar spine motion to 10 
degrees of extension and to 5 degrees in left rotation, while 
moderate limitation of motion in all other planes is shown.  

7.  The service-connected lumbar spine disability has not 
caused incapacitation requiring bed rest prescribed by a 
physician in a recent 12-month period.  


CONCLUSIONS OF LAW

1.  The May 2002 rating decision, which determined that new 
and material evidence had not been received to reopen claims 
of entitlement to service connection for bilateral eye 
condition, a lung disability, a right knee disability, and a 
left knee disability, and denied service connection for 
residuals of a right rotator cuff injury, is final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160, 20.1103 
(2006).

2.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection for a lung disability, and 
the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claims of 
entitlement to service connection for bilateral eye 
condition, residuals of a right rotator cuff injury, a left 
knee disability, or a right knee disability, and those claims 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

4.  A lung disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 
3.304 (2006).

5.  The criteria for a schedular rating greater than 40 
percent for the lumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5295 (2002); 
Diagnostic Code 5242 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must also tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2006).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in February 2004 and January 2005.  These gave notice 
of what evidence is needed to substantiate the claims, what 
evidence he was responsible for obtaining, and what evidence 
VA would obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims file.  All 
identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter prior to the 
initial adverse decision, as recommended in Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).  

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d) (2), 38 C.F.R. § 3.159(c) (4) (i).  The Court 
observed that the third prong, which requires that the 
evidence of record "indicates" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

In Duenas v. Principi, 18 Vet. App. 512, 518-19 (2004), the 
Court held that, when the Board considers whether a medical 
examination or opinion is necessary under 38 U.S.C.A. § 5103A 
(d) and 38 C.F.R. § 3.159(c) (4), it must provide a written 
statement of the reasons and bases for its conclusion.  In 
addition, the Court has stressed that the Board should make 
factual findings with respect to the four elements set forth 
above, and that the Court is precluded from doing so in the 
first instance.  McLendon, supra, at 86; see also Hensley v. 
West, 212 F.3d 1255, 1263 64 (2000).  As such, in those cases 
where the Board makes a determination that a VA examination 
is not necessary to decide a service connection claim, it is 
important to include a discussion that fully sets forth the 
reasons and bases in support of the decision reached by the 
Board.  

The Board has not offered the veteran an examination to 
determine the etiology of a current lung disorder.  This is 
because no relevant disorder was shown during active service 
and no competent evidence of continuity of symptoms has been 
provided.  Thus, elements (2) and (3) as discussed by the 
Court in McLendon, supra, are missing.  There is no evidence 
establishing that an event, injury, or disease occurred in 
service.  Neither is there an indication that the disability 
or persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability.  Id.

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present appeal, service connection claims were either 
not reopened or were denied and the claim for an increased 
rating was denied.  Thus, no disability ratings or effective 
dates will be assigned and no unfair prejudice to the veteran 
will result from the Board's adjudication. 

New and Material Evidence

In a May 2002 rating decision, the RO determined that new and 
material evidence had not been received to reopen claims of 
entitlement to service connection for bilateral eye 
condition, a right knee disability, and a left knee 
disability.  That decision also denied service connection for 
residuals of a right rotator cuff injury and for a lung 
disability.  The veteran and his representative were notified 
of the decision but did not appeal.  Thus, the rating 
decision became final.  38 U.S.C.A. §§ 5108, 7105(b), (c) 
(West 2002).  Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when 
a claim has been disallowed by the RO, "the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered" unless new and 
material evidence has been presented.  38 C.F.R. §§ 3.156(a).

In January 2003, the veteran requested that his claims be 
reopened.  Pursuant to 38 C.F.R. § 3.156(a) (2006): 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

This version of 38 C.F.R. § 3.156(a) applies to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  The claim in this appeal was received after that 
date and must be evaluated using these criteria.  

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

The relevant evidence of record at the time of the final May 
2002 RO rating decision consists of service medical records 
(SMRs), VA compensation examination reports, VA treatment 
reports, and the veteran's hearing testimony.  

The veteran's SMRs reflect that in May 1974, he sprained his 
left knee playing basketball.  He was on crutches for a week 
and the injury was determined to be in the line of duty.  A 
June 1974 separation examination report is negative for any 
claimed disability.  

An October 1975 VA examination report notes that the veteran 
had knee complaints, but this apparently referred to the 
right knee.  The report notes that right knee X-rays were 
normal and no orthopedic disorder was noted on examination of 
the right knee.  

An August 1997 VA ophthalmology report reflects early 
cataracts and presbyopia.  An August 1997 VA orthopedic 
consultation report notes that the veteran had torn the right 
rotator cuff while working construction in Arkansas.  VA had 
operated on the shoulder in 1992 and again in 1995.  He still 
had limitation of motion and pain.  The impression was 
rotator cuff dysfunction.  May 2002 VA X-rays showed post 
surgical changes of the distal right clavicle.  

A May 2002 VA compensation examination report notes painful 
limitation of motion of the right shoulder.  The diagnosis 
was residuals of right rotator cuff injury with two prior 
surgeries.  

As noted above, in May 2002, the RO determined that new and 
material evidence had not been received to reopen claims of 
entitlement to service connection for bilateral eye 
condition, a right knee disability, and a left knee 
disability.  The RO specifically noted that service 
connection had previously been denied for cataracts  because 
there was no evidence of cataracts or a bilateral eye 
disorder in service.  It was also noted that presbyopia is a 
refractive error for which VA compensation is not payable.  
That decision also denied service connection for residuals of 
a right rotator cuff injury and for a lung disability.  

The Board must review the evidence submitted since the final 
May 2002 decision to determine whether any of it is new and 
material evidence, that is, whether it is neither cumulative 
nor redundant and whether it raises a reasonable possibility 
of substantiating any current service connection claim.

The evidence submitted since the May 2002 RO decision 
includes an application to reopen the claims, VA clinical 
records and examination reports, and the veteran's claims and 
testimony.   

An October 2003 VA outpatient treatment report discusses a 
possible right upper lobe infiltrate.  In November 2003, the 
veteran claimed that lung problems began in 1973 while 
stationed in Germany.  

In March 2006, the veteran testified before the undersigned 
Veterans Law Judge that all his problems began in the 
infantry.  He recalled that his knees hurt when walking or 
performing excessive activity.  He currently took pain 
medication for his knees.  He recalled two right shoulder 
surgeries, but later noted that all of his shoulder problems 
arose after active service.  He recalled that they found a 
lung disorder during active service, but he did not get 
treatment for it until two years ago, at which time he was 
told that he had a bad lung infection.  He testified that 
doctors told him that his shoulder trouble was caused by a 
neck disorder.  He testified that his cataracts arose about 
15 years ago.  

Evidence submitted at the hearing in March 2006 includes 
November 2003 lung X-rays that show probable scarring in each 
upper lung.  May 2004 VA spirometry revealed a restrictive 
pattern.  

After reviewing the above evidence, the Board finds that new 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for a lung condition.  
The VA outpatient treatment reports reflect a current lung 
disorder, which was not present in May 2002, and which had 
not previously been considered.  Thus, the information is 
both new in the sense that it was not previously considered, 
and material, in that tends to make a more complete record 
for evaluating the claim.  Hodge, supra.  The evidence also 
raises a reasonable possibility of substantiating the claim.  

Concerning the application to reopen claims of entitlement to 
service connection for bilateral eye condition, residuals of 
right rotatory cuff injury and left and right knee 
disabilities, however, none of the evidence adds to any 
material fact or makes a more complete record for evaluating 
the claims.  The evidence submitted does not raise a 
reasonable possibility of substantiating the claims.  Because 
none of the evidence submitted is sufficiently new and 
material to reopen the claims for service connection for 
bilateral eye condition, residuals of right rotatory cuff 
injury and left and right knee disabilities, the application 
to reopen those claims must be denied.  

Service Connection for a Lung Disorder

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2006).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Each disabling condition shown by SMRs, or for which the 
veteran seeks service connection, must be considered on the 
basis of the places, types, and circumstances of his service 
as shown by service records, the official history of each 
organization in which he served, his medical records, and all 
pertinent medical and lay evidence.  38 C.F.R. § 3.303(a).  

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.304(b); Cartright v. Derwinski, 
2 Vet. App. 24 (1991) (lay evidence alone may be sufficient 
to place the evidence in equipoise and thus, under 38 U.S.C. 
§ 5107, establish entitlement to benefits).  

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

The SMRs are silent for any lung-related complaint as are all 
medical records and claims dated prior to July 2002.  A March 
1998 VA examination report mentions sinus troubles, but does 
not note any breathing or lung disorder.  July 2002 VA X-rays 
showed a possible lung infection such as pneumonia.  November 
2003 X-rays showed lung scarring and atelectasis.  

During his hearing, the veteran testified that he had 
received treatment for his lungs since only about two years 
ago.  He testified that he had not received treatment during 
active service for any lung condition. 

In this case, there is no basis to attribute a current lung 
disorder to active service.  The veteran has not claimed 
continuous symptoms related to his lungs since active 
service.  The first lung sign or symptom was reported in 
January 2003, after a July 2002 chest X-ray showed a possible 
pneumonia infection.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  Service connection for a lung condition is 
therefore denied.  

Disability Rating

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2006).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records. 38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2004), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, or incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995)

Chronic back strain with degenerative changes has been rated 
40 percent disabling for the entire appeal period under 
Diagnostic Code 5295-5292.  

Under Diagnostic Code 5292, slight limitation of motion of 
the lumbar spine warrants a 10 percent evaluation.  Moderate 
limitation of motion of the lumbar spine warrants a 20 
percent evaluation.  A 40 percent evaluation requires severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2001).  

Under Diagnostic Code 5295, lumbosacral strain, with slight, 
subjective symptoms only, is rated zero percent disabling.  
With characteristic pain on motion, the rating is 10 percent.  
With muscle spasm on extreme forward bending, and loss of 
lateral spine motion, unilateral, in standing position, the 
rating is 20 percent.  A 40 percent rating is warranted for 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation in forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The low back disability has been manifested during the appeal 
period by limitation of motion to as little as 40 degrees of 
flexion, 10 degrees of extension, 15 degrees of lateral 
flexion, 5 degrees of left rotation and 15 degrees of right 
rotation.  From these limits, it is clear that severe 
limitation of motion in extension and left rotation are 
shown.  Because the lumbar spine has already been rated 40 
percent and this is the highest rating offered under either 
Diagnostic Code 5292 or under Diagnostic Code 5295, there is 
no need for further discussion of these codes.  

A higher, 60 percent rating is offered for intervertebral 
disc syndrome under Diagnostic Code 5293.  However, because 
intervertebral disc syndrome is not shown, the higher rating 
offered under Diagnostic Code 5293 need not be discussed.  
The rating criteria changed during the appeal period and 
these changes must be discussed also.  

Effective September 26, 2003, VA published additional rating 
criteria for various spine disabilities and renumbered 
Diagnostic Code 5293 to Diagnostic Code 5243.  

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the veteran applies, absent congressional or Secretarial 
intent to the contrary.  VA's General Counsel held that where 
a law or regulation changes during the pendency of a claim 
for an increased rating, the Board should first determine 
whether the revised version is more favorable to the veteran.  
In so doing, it may be necessary to apply both the old and 
new versions of the regulation.  If the revised version of 
the regulation is more favorable, the retroactive reach of 
that regulation under 38 U.S.C.A. 5110(g) (West 2002) can be 
no earlier than the effective date of that change.  VA must 
apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000.  As such, the Board will consider the claim for a 
higher rating for the lumbar spine since the effective date 
of the revision, i.e., September 26, 2003, applying whichever 
version is more favorable to the veteran.  

Because the veteran's low back disability has been rated 40 
percent throughout the appeal period under Diagnostic Code 
5292 and Diagnostic Code 5295, the Board need consider only 
whether there is any basis to assign a rating higher than 40 
percent.  

New criteria for a rating based on duration of incapacitating 
episodes over the past 12 months became effective on 
September 23, 2002.  In this case, incapacitating episodes 
are not shown.  Although the veteran has confined himself to 
bed occasionally, bed rest has not been prescribed by a 
physician.  

Additional new rating criteria were added to the rating 
schedule and the diagnostic code numbers changed effective 
from September 26, 2003.  Beginning on September 26, 2003, 
spine disabilities are rated under the General Rating Formula 
for Diseases and Injuries of the Spine set forth as follows: 

 5235 Vertebral fracture or dislocation
 5236 Sacroiliac injury and weakness
 5237 Lumbosacral or cervical strain
 5238 Spinal stenosis
 5239 Spondylolisthesis or segmental instability
 5240 Ankylosing spondylitis
 5241 Spinal fusion
 5242 Degenerative arthritis of the spine (see also 
Diagnostic Code 5003)
 5243 Intervertebral disc syndrome

Finally, the following new rating criteria were added:

(For diagnostic codes 5235 to 5243, unless 5243 is 
evaluated under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes): 

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of 
the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.......................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine....................................................
......50

Unfavorable ankylosis of the entire cervical spine; 
or, forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine..................... 40

Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical 
spine................................................30

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 
degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine 
not greater than 120 degrees; or, the combined range 
of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or  
abnormal kyphosis..................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; or 
forward flexion of the cervical spine greater than 30 
degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height.......................................................10

Note (1): Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation 
purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 
45 degrees, and left and right lateral rotation are 
zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined 
range of motion of the cervical spine is 340 degrees 
and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can 
be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may 
state that because of age, body habitus, neurologic 
disease, or other factors not the result of disease 
or injury of the spine, the range of motion of the 
spine in a particular individual should be considered 
normal for that individual, even though it does not 
conform to the normal range of motion stated in Note 
(2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range 
of motion is normal for that individual will be 
accepted.

Note (4): Round each range of motion measurement to 
the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both segments, 
which will be rated as a single disability.

The above rating criteria for limitation of motion of the 
thoracolumbar spine, while appearing to be new, are not 
significantly different that that shown in the prior 
Diagnostic Code 5292.  Thus, for purposes of this case, the 
revisions that became effective on September 26, 2003 are not 
significant, except for the change in diagnostic code 
numbers.  

Concerning DeLuca, where, as here, the maximum schedular 
rating is in effect for loss of motion of a joint, and the 
disability does not meet the criteria for a higher evaluation 
under any other applicable diagnostic code (after all other 
potential codes have been considered), further consideration 
of functional loss may not be required.  Johnston v. Brown, 
10 Vet. App. 80 (1997).  In this case, the maximum schedular 
rating has been assigned for limitation of motion of the 
lumbar spine and no other applicable criteria offer a higher 
rating (for limitation of motion).  Therefore, there is no 
need for further DeLuca inquiry concerning the spine.  

After considering all the evidence of record, including the 
testimony, the Board finds that the preponderance of it is 
against the claim.  Because the preponderance of the evidence 
is against the claim, the benefit of the doubt doctrine is 
not for application.  See 38 U.S.C.A. § 5107 (West 2002); 
Gilbert, supra.  The claim for a schedular disability rating 
greater than 40 percent for lumbar spine degenerative disc 
disease is therefore denied.  

The provisions of 38 C.F.R. § 3.321(b) (2006) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
In this case, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's low back disability has resulted 
in frequent hospitalizations or caused marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2006).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



ORDER

New and material evidence not having been submitted, the 
application to reopen claims of entitlement to service 
connection for bilateral eye condition, residuals of right 
rotator cuff injury, a left knee disability, or a right knee 
disability, is denied.  

Service connection for a lung condition is denied.  

An increased rating for lumbar spine degenerative disc 
disease is denied.  



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


